Citation Nr: 0125454	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  01-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for acute and chronic 
peptic ulcer disease, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from November 1950 to August 
1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

In September 2001, the veteran's representative raised the 
question of whether service connection is - or should be -- 
in effect for a neuropsychiatric disorder, currently 
diagnosed as generalized anxiety disorder, including the 
question of whether service connection for a neuropsychiatric 
disorder had been severed.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Acute and chronic peptic ulcer disease does not result in 
anemia, weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times per year.  

2.  Acute and chronic peptic ulcer disease is no more than 
moderately disabling.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
acute and chronic peptic ulcer disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Code 7305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1975, the Board granted service connection for 
psychophysiologic gastrointestinal reaction after determining 
that a psychophysiologic gastrointestinal disorder, 
manifested by epigastric pain, nausea and vomiting, 
preexisted military service and was aggravated during 
service.  The RO, thereafter, evaluated the veteran's 
disability under diagnostic code 9502, which dealt with 
psychological factors affecting a gastrointestinal condition.  

In June 1981, the RO evaluated the veteran's disability as 20 
percent disabling, after x-rays revealed the presence of a 
ragged duodenal bulb and antrum with an active ulceration in 
at least one place.  The diagnosis at that time was acute and 
chronic peptic ulcer disease.  The RO evaluated the veteran's 
disability at that time under diagnostic code 7305, 
pertaining to duodenal ulcer, and re-characterized the 
veteran's disability as acute and chronic peptic ulcer 
disease.  The veteran appealed that decision and, in December 
1982, the Board determined that a higher evaluation for the 
veteran's service-connected gastrointestinal disease was not 
warranted.  

The evaluation of the veteran's disability has since remained 
unchanged. The Board observes that the veteran's 20 percent 
evaluation has been in effect since February 1981.  That 
evaluation, therefore, is protected under 38 C.F.R. 
§ 3.951(b).

The veteran's disability is evaluated as 20 percent disabling 
by analogy to diagnostic code 7305.  Under that diagnostic 
code, a duodenal ulcer warrants a 20 percent evaluation, if 
moderate, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration or with 
continuous  moderate manifestations.  A duodenal ulcer 
warrants a 40 percent evaluation if moderately severe, with 
impairment of health manifested by anemia or weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times per year.  A duodenal 
ulcer warrants a 60 percent evaluation if severe; pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

A January 1998 VA examination and memoranda from a treating 
physician document a history of gastrointestinal complaints.  
For instance, an undated memorandum received in November 1997 
and signed by Dr. A. documents abdominal pain associated with 
an ulcer.  According to that memorandum, laboratory and x-ray 
findings were positive for H pylori AB.  The diagnoses 
consisted of nervous disorder and peptic ulcer.  

During a VA examination in January 1998, the veteran 
complained of abdominal pain associated with eating and with 
an empty stomach.  He indicated that he vomited occasionally 
and that he did so a month or two prior to the examination.  
Examination revealed slight upper quadrant tenderness.  There 
were no signs of anemia during the examination.  A barium 
swallow revealed no evidence of obstruction or hernia and 
revealed no other abnormality.  An upper gastrointestinal 
series revealed a small reducible hiatus hernia of the 
sliding type.  Examination was otherwise normal.  Diagnoses 
included chronic dyspepsia of uncertain etiology and hiatal 
hernia, sliding.  

A November 2000 memorandum from the veteran's private 
physician indicates that the veteran as of the date of that 
memorandum had been in receipt of treatment for persistent 
peptic ulcer disease over the prior several years, that the 
veteran was treated with antibiotics with only minimal 
relief, that the veteran's symptoms had been increasing with 
time and required medication, and that, although the veteran 
was being treated with Prilosec, his symptoms were 
persistent.  That opinion also documents receipt of treatment 
for esophagitis and reflects that the veteran had changes of 
lifestyle as a result of his symptoms.  

More recently, in the course of this appeal, the veteran 
underwent an examination in January 2001, during which the 
veteran complained of gas and abdominal distention associated 
with eating certain foods.  The veteran denied any vomiting.  
According to the examination report, an EGD performed in 
October 2000 revealed hiatal hernia and diverticulum.  
Examination revealed mild epigastric tenderness with 
palpation.  Diagnoses included gastroesophageal reflux 
disease, history of peptic ulcer disease, history of H-pylori 
with treatment, history of anxiety disorder, and 
diverticulum.  

In addition, a February 2001 treatment note reflects 
complaints that peptic ulcer disease problems were worse, 
that the veteran experienced bouts of gastroesophageal reflux 
disease symptoms, and that he experienced flares, worse with 
certain foods, once a month lasting seven to 12 days.  In 
between flares, according to the veteran, he experienced 
persistent mild symptoms associated with indigestion, 
belching, and upper abdominal pain.  The veteran indicated 
that he treated himself at home during the flares and "put 
up [with] it."  According to that entry, the veteran was 
able to do normal daily activities without discomfort.  The 
assessment was peptic ulcer disease, and, although prognosis 
was reportedly poor, the physician continued the medical 
treatment program.  

This evidence does not warrant a higher evaluation.  The 
medical records and reports do not refer to the presence of 
anemia, and the veteran does not appear to have experienced 
weight loss.  The veteran's weight was recorded as 217 pounds 
in January 1998 and as 213 pounds in January 2001.  Treatment 
records reflect that in February 2001, the veteran weighed 
215 pounds.  Moreover, much earlier entries in treatment 
records from July 1971, July 1972, and March 1973 reflect 
that the veteran weighed between 215 and 218 pounds during 
that period of time.  Thus, although there is some evidence 
of a small fluctuation in weight, there is no evidence of an 
overall decrease in weight.  

Although the veteran has reported that his disability 
increases in severity at points in time, the evidence before 
the Board does not reflect that the veteran experiences 
episodes that are incapacitating.  The recitation of symptoms 
in a February 2001 entry, which indicates that the veteran 
"puts up" with symptoms and "has been able to do normal 
daily activities without discomfort", would suggest that the 
veteran does not experience incapacitating episodes.  
Similarly, neither the VA examination report nor the earlier 
report from the veteran's physician describes incapacitating 
episodes.

The Board finds that acute and chronic peptic ulcer disease 
does not result in anemia, weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year.  Also, severe 
manifestations, such as vomiting, melena, hematemesis, or 
definite impairment of health, are not demonstrated.  Acute 
and chronic peptic ulcer disease is no more than moderate, 
and does not warrant an evaluation in excess of 20 percent.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
applies to this claim, which was filed after the date of 
enactment, November 9, 2000.  The Board concludes that the 
duties in the VCAA have been met.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)). The veteran has been notified in the 
statement of the case of the type of evidence needed to 
substantiate his claim.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)). 
VA has obtained all pertinent evidence identified by the 
veteran.

Also, in a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  The 
veteran has been given an examination, and the evidence is 
sufficient to properly adjudicate the veteran's claim.  



ORDER

The appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

